

CONSENT AND WAIVER


This Consent and Waiver Agreement is made as of the 3rd day of January, 2007 by
and among bioMETRX, Inc., a Delaware corporation (the “Company”) and the
individuals and entities listed on Schedule A (collectively referred to as
“Holders” and individually as a “Holder”).


REFERENCE is hereby made to the $1,600,000 principal amount of Convertible Notes
(“Notes”) issued on or about June 29, 2006 and due 24 months thereafter of the
Company, to the Holders.


WHEREAS, in connection with the issuance of the Notes, the Company issued A and
B Warrants to the Holders and entered into a Securities Purchase Agreement and
Registration Rights Agreement with each Holder (collectively referred to as the
“Transaction Documents”); and


WHEREAS, the Company is in default under the terms of the Note and Transaction
Documents; and


WHEREAS, the Company’s ability to repay the Notes would be impaired if the
Company is not able to obtain additional financing; and


WHEREAS, the Company has received a proposal from additional investors who have
agreed to provide to the Company $1,500,000 of additional financing (the “New
Financing”) on the express condition that Holders waive all current defaults on
the Notes and forebear from exercise any of their existing rights of default
until March 31, 2007.


WHEREAS, the Holders are willing to waive the existing defaults (i) in exchange
for new convertible notes in the amount(s) set forth next to the Holder’s name
on Schedule A to this document.


NOW THEREFORE, the parties agree as follows:


1. The Holders hereby waive any and all defaults relating to the Note and
Transaction Documents presently existing (“Existing Defaults”)and agree to
forebear from exercising any rights accruing upon default in the Transaction
Documents relating to any default until March 31, 2007. Notwithstanding the
foregoing, nothing contained in this Agreement shall constitute a waiver or
forebearance with respect to any future events of defaults under the Transaction
Documents which do not exist as of the date hereof.


2. The Company agrees to issue to each Holder a Convertible Note (“Forbearance
Notes”)in the form annexed hereto as Exhibit A in the principal amount set forth
next to the Holder’s name on Schedule A in the aggregate principal amount of
$387,437.39 representing liquidated damages due under the Note and Transaction
Documents. The Company shall deliver original executed Forbearance Notes to the
Holders within three (3) business days of the closing of the New Financing.


3. The Holder hereby consents to the Company entering into and consummating the
New Financing .


 
 

--------------------------------------------------------------------------------

 
4. The Holder hereby consents to the Company including for resale under the
Securities Act of 1933 in any future registration statement to be filed by the
Company any and all shares of the Company’s common stock underlying the
securities being issued in the New Financing. The Company confirms to each
Holder that nothing contained in the terms of the New Financing prohibits or
adversely affects the registration rights of the Holders and the Company further
confirms to each Holder its intention to satisfy its obligations to register for
resale the Holders shares of common stock for resale as soon as possible and not
later than the date that the securities contained in the New Financing as
registered in accordance with the terms of the New Financing.


5. The Holder hereby waives its rights under Paragraph 4.13 of the Securities
Purchase Agreement dated June 29, 2006, “Participation in Future Financing” for
the purposes of allowing the Company to consummate the New Financing.


6. The Holder hereby consents that the Debentures being issued to the investors
in the New Financing will be pari passu in seniority to the Notes issued to the
Holder.


7. The foregoing waivers are given solely in respect of the New Financing. In
addition, Holders are only providing the foregoing waivers if the Company closes
the transactions contemplated by the New Financing on or before January 31,
2007. If the Company does not close the transactions contemplated by the New
Financing this Agreement shall be null and void.


8. Except as set forth herein, the Holders reserve all rights, remedies, powers,
or privileges available under the Transaction Documents and other documents and
agreements executed in connection therewith, at law or otherwise. This Consent
and Waiver Agreement shall not constitute a novation or satisfaction and accord
of the Notes or any other document, instrument and/or agreement executed or
delivered in connection therewith. Notwithstanding the foregoing, the terms of
the Notes and transaction Documents are hereby deemed amended as follows:


A. Section 4.13 of the Notes is hereby amended and restated to read as follows:


4.13 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period, and any default of event of default under the terms
or conditions of any agreements entered into by the Company in connection with
the new financing transaction consummated in January, 2007 whereby the Company
issues up to $1,500,000 of new notes.


B. The definition of the “Securities” contained in the Transaction Documents,
specifically the Securities Purchase Agreement, is hereby amended and restated
to read:


“Securities” means the Notes, the Warrants, the Warrant Shares and the
Underlying Shares, as well as the Forbearance Notes and any underlying shares of
common stock.


 
2

--------------------------------------------------------------------------------

 
C. The definition of “Underlying Securities” contained in the Transaction
Documents, specifically the Securities Purchase Agreement, is hereby amended and
restated to read:


“Underlying Securities” means the shares of Common Stock contained in the
Transaction Documents, specifically the Securities Purchase Agreement, is hereby
amended and restated to read:, upon exercise of the Warrants and issued and
issuable in lieu of the cash payment of interest on the Notes, as well as the
shares of Common Stock issuable upon conversion of the Forbearance Notes, if
any..


D. A new definition shall be added to the definition section of the Securities
Agreement:


“New Financing” shall mean the financing of up to $1,500,000 of promissory notes
and related securities entered into by the Company in January, 2007.


E. Section 4.14 of the Securities Purchase Agreement is hereby amended to add
the following new clause (d):


(d) In the event that the conversion or exercise terms of the securities issued
in the New Financing are reduced or reset, whether by their terms or otherwise,
such reduction or reset shall be deemed a Subsequent Equity Sale within the
meaning of this Section 4.14.


9. The holder acknowledges and agrees that in connection with the New Financing,
the warrants held by First Montauk Securities Corp. issued to it in connection
with the original issuance of the Notes, shall be deemed amended to provide for
a reduction in the exercise price to $1.00 per share.
 
This Waiver and Consent has been duly authorized and approved by all requisite
corporate action by the Company and Holder and does not violate the respective
organizational documents.


Dated: _________________________
BIOMETRX, INC.






By: ______________________________
Name: ________________________
Title: _________________________


HOLDER:




 
By: ______________________________
Name: ________________________
Title: _________________________  
 
 
3

--------------------------------------------------------------------------------

 